Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4,6,8-9,11,14-18,20-22 and 24-26 have been allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses to permit the occupant's feet to hang free of the wheelchair frame to make them accessible to the pedals of the motor vehiclE (e.g. Keough  (US 4520893 A)) or motor vehicles which are capable of receiving wheelchairs at their driver's stations and wherein the wheelchairs or motorized carts are so constructed that they can be driven into a vehicle such as a van, and maneuvered into a position at the driver's station permitting the occupant of the wheelchair or cart to manipulate the controls of the motor vehicle.
Another prior art (Huson et al. (US 2002/0134058 A1)), teaches as a lift cable connects the film roll carriage to a lift cable drum which is rotatably connected to a lift sprocket through a clutch mechanism, wherein the lift sprocket is rotatably connected to a drive wheel engaged with a floor surface over which the portable system is movable. However, the prior art do not disclose singly or in combination the entirety of the specifics of the methods of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 2-4,6,8-9,11,14-18,20-22 and 24-26 have been allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./Examiner, Art Unit 3665         
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666